Citation Nr: 1613694	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-48 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral eye pterygium, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the Houston, Texas RO.

The August 2007 rating decision granted service connection for migraine headaches and bilateral eye pterygium and assigned separate noncompensable disability ratings, effective July 23, 2007, the day after separation from service.  In an October 2010 rating decision, the Decision Regional Office (DRO) increased the assigned migraine headaches and bilateral eye pterygium ratings to 10 percent, also effective July 23, 2007.  As to the increased rating claim for bilateral pterygium eye, the Veteran has indicated that he is satisfied with the 10 percent schedular rating, as discussed in more detail below.  See Veteran's substantive appeal dated November 2010.  Consequently, the Board need not discuss this issue further.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise) (emphasis added).  However, the Veteran has not expressed satisfaction with the increased rating for migraine headaches and has indicated that he seeks an extraschedular rating for eye disability; thus, these issues remain in appellate status.  Id.  Additional evidence was received after notification of certification of the appeal to the Board, but as this evidence relates to other claims that were subsequently adjudicated by the RO, it is not pertinent to the appeal.  A remand for initial agency of original jurisdiction (AOJ) review of this evidence is therefore not required.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).

The issue of entitlement to an initial rating in excess of 10 percent for bilateral eye pterygium, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's lumbar strain is related to his active military service.

2.  The evidence is approximately evenly balanced as to whether, throughout the appeal period, the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a lumbar strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As to the claim of entitlement to service connection for a low back disability, which is being granted in full, further discussion of the VCAA is unnecessary.

As to the remaining claim being decided herein, for entitlement to a higher rating for migraine headaches, arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15(Fed. Cir. 2007).  Therefore, the duty to notify has been met.

Regarding VA's duty to assist, VA has obtained the Veteran's VA and private treatment records in furtherance of his claim.  The record does not reflect, and the Veteran does not contend, that there are outstanding treatment records relevant to the claim for an increased rating for migraine headaches.  Additionally, the Veteran was afforded VA examinations as to the severity of his service-connected migraine headaches.  These examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, there is no evidence that additional relevant records have yet to be requested, or that additional examinations are in order.  Thus, the duty to assist has been met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  
Here, the Veteran claims that he has a low back disability that is related to his military service.  Specifically, he contends that while participating in a martial arts instructor course, he injured his low back and has experienced low back pain since.  See, e.g., Veteran's substantive appeal dated November 2010.

In this case, the evidence of record demonstrates that the Veteran was diagnosed with a lumbar strain during his military service.  For instance, in a January 2005 service treatment record (STR), the treating physician diagnosed a lumbar strain; at that time, the Veteran related his low back pain to martial arts training course.  In April 2007, the Veteran filed a VA compensation claim for a low back disability.  Subsequently, in April 2007, he was afforded a VA pre-discharge examination.  The Veteran reported that he injured his back during a martial arts course during service and has experienced low back pain since.  Although a contemporaneous x-ray report of the lumbar spine revealed no abnormalities, the examiner physically examined the Veteran's lumbar spine and diagnosed a lumbar strain.

After service, in July 2010, the Veteran was afforded a VA spine examination.  The Veteran reported that during his military service, in 2005, he injured his back during a martial arts training and has had pain since.  An x-ray report of his lumbar spine showed no fracture, subluxation or abnormal disc space and an impression of normal examination.  The VA examiner found no abnormalities of the lumbar spine upon examination.

In sum, the evidence demonstrates that during the Veteran's military service he was diagnosed with lumbar strain.  See STR dated January 2005.  A few months prior to separation from active duty, in July 2007, he filed a VA compensation claim for a low back disability.  See Veteran's claim dated April 2007.  Within the same month that he filed his compensation claim, he received a second diagnosis of lumbar strain.  See VA examination report dated April 2007.  Although the July 2010 VA examiner found no abnormalities of the lumbar spine, the Court has held that the Board should not apply a bright line rule when determining whether the current disability requirement has been met.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Given the above evidence of a lumbar spine disability close in time to the filing of the claim, along with the Veteran's competent lay statements, and resolving in reasonable doubt in the Veteran's favor, the Board finds that the Veteran has had a low back disability, namely a lumbar strain, at the time he filed his claim.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

Under these circumstances, the Board finds that the numerous, consistent reports of low back problems in and since service, which are corroborated by STRs, coupled with the short amount of time between the injury, diagnosis, and the claim are afforded sufficient evidentiary value to support a nexus between the Veteran's low back disability and his in-service injury at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar strain is related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for lumbar strain is warranted.

III.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran contends that his service-connected migraine headaches warrant a higher rating than the currently assigned 10 percent rating.

The Veteran's migraine headaches have been rated under DC 8100.  Under DC 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Turning to the evidence of record, during an April 2007 VA general examination, the Veteran reported that in the past twelve months he experiences severe weekly headaches that have required him to miss two weeks of work.  The examiner diagnosed migraine headaches with minimal functional impairment.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that his headaches occur weekly with less than half characterized as prostrating.  He stated that his headaches last for hours.  He reported that he is employed as a police officer and that he was absent one week from his employment, due to his migraine headaches.  The VA examiner opined that the Veteran's migraine headaches result in occupational impairment to the extent that he is tardy at his employment.  Additionally, the VA examiner found that the Veteran's migraine headaches result in moderate functional impairment as to chores, exercise, and recreation.

In the Veteran's November 2010 substantive appeal, he reiterated the frequency of his headaches as reported during the July 2010 VA examination.  He stated that he continues to experience weekly headaches, in which thirteen of those headaches were described as prostrating.

A January 2013 VA treatment report indicates that the Veteran's headaches were stable and that over the counter medicine is effective.

A February 2014 VA treatment record documents the Veteran's complaints of headaches occurring from two to three times a week.  He stated that over the counter medicines are not effective.

An April 2014 VA treatment record reveals a tension headache complaint.

During a March 2015 VA examination, the Veteran reported that his headaches occur once a week that last from a few hours up to sixteen hours.  He described that his headaches are severe; he explained that when his headaches occur, his spouse leads him to a dark room.  He stated that his headaches cause vomiting, nausea, sensitivity to light and sound, and blurred vision.  He indicated that his headaches infer with family activities.  He stated that he requires medication for his headaches.  The VA examiner indicated that the Veteran does not experience characteristic prostrating headaches.  The VA examiner opined that the Veteran's migraine headaches impact his ability to work, as he reported that his headaches result in his absence from his employment and his ability to effectively answer phone calls during the course of his employment.

A September 2015 VA treatment record documents the Veteran's complaints of headaches that last for hour that are sensitive to light and loud sound.  He described that his headaches are alleviated by rest in the dark, a quiet area, and medication.

The Board finds that the evidence is approximately evenly balanced as to whether Veteran's migraine headaches more closely approximate the criteria for a 50 percent rating under DC 8100 throughout the appeal period.  The Board finds credible and probative the Veteran's statements that demonstrate that he has experienced frequent prostrating headaches with prolonged attacks that are productive of severe economic inability.  This is consistent with the medical evidence of record.  For instance, during the April 2007, July 2010, and March 2015 VA examinations the Veteran reported that he suffers from weekly headaches.  The Veteran characterized his headaches as "severe" and half of his headaches as "prostrating" that last up to sixteen hours.  Furthermore, VA treatment visits dated in February 2014 and September 2015 include the Veteran's reports that he experiences weekly headaches and that his requires rest in the dark, a quiet area, and medication for headache relief.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Significantly, the Veteran has asserted throughout the appeal period that his has missed work due to his severe headaches.  See, e.g., VA examination reports dated April 2007 and March 2015. 

Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiners would approximate this definition.  In addition, although the March 2015 VA examiner found that the did not experience characteristic prostrating headaches, the question of whether the symptoms meet the relevant criteria is a legal and not a medical one, and the VA adjudicators, including the Board, are responsible for making this ultimate determination.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Moreover, although noted in the January 2013 and September 2015 VA treatment records that medication and rest in a dark room relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under DC 8100 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




Bilateral Eye Pterygium

As noted above, the Veteran was granted an initial 10 percent rating for his eye disability effective the day after separation from service.  In his substantive appeal, he indicated that he was granted a 10 percent rating due to functional impairment and wrote that he agreed that the disability caused functional impairment, but that the disfigurement caused by the disability warranted a higher rating.  Given that the Veteran requested a specific schedular rating in connection with his headaches based on the relevant criteria, that he stated he agreed that the eye disability caused functional impairment for which he was granted a 10 percent schedular rating, and the fact that the symptom the Veteran contended warranted a higher rating for his eye disability is not listed in the criteria for rating the eyes, the Board finds that the Veteran has indicated that he is satisfied with the initial 10 percent rating he has been granted for his eye disability.  AB v. Brown, 6 Vet. App. at 39 (1993).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's service-connected migraine headaches are fully contemplated by the applicable rating criteria.  As shown above, the criteria for the disability is broad enough to encompass the symptoms described by the Veteran and reflected in the evidence.  The headache criteria include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for headaches is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

As noted above, the Veteran's migraine headaches have a negative impact on his ability to work.  However, he has not indicated, and the record does not reflect, that his headaches rendered him unable to obtain and maintain substantially gainful employment.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.


ORDER

Entitlement to service connection for a lumbar strain is granted.

Entitlement to an initial schedular rating of 50 percent for headaches is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

Here, the Veteran is in receipt of a 10 percent disability rating for bilateral eye pterygium.  In his November 2010 substantive appeal, the Veteran described that he experiences daily physical appearance insecurity due to his service-connected bilateral eye pterygium.  The Veteran explained that in the course of his employment he requires face time with others, and individuals frequently ask him what is wrong with his eye.  Moreover, he stated that when he first interacts with others, his eyes are the first thing that someone notices about him.  Thus, he is unable to make eye contact with others while speaking due to his embarrassment of his service-connected bilateral eye pterygium.  The Veteran expressed that for the reasons stated above it causes him daily impairment during the course of his employment.

The Veteran's bilateral eye pterygium is rated under Diagnostic Codes 6034, as pterygium, which contemplates signs and symptoms such as visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  The criteria for rating disabilities of the eye, however, does not contemplate the psychological manifestations of the Veteran's eye disability, that is, the embarrassment and interference with interpersonal interactions.  The above statement suggests that his service-connected bilateral eye pterygium have caused symptoms that are not listed in the criteria for rating disabilities of the eye and that interfere with employment.

As indicated above, consideration of referral for an extraschedular rating requires a three-step inquiry.  Thun, 22 Vet. App. at 115.  Consequently, the first two steps of the Thun inquiry have been met and a remand for referral of the claim for an extraschedular rating for bilateral eye pterygium is warranted.  A remand for referral of an extraschedular rating is nonetheless warranted under Thun.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an extraschedular rating for bilateral eye pterygium to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extraschedular rating is warranted.

2.  After the above development has been completed, readjudicate the claim for entitlement to an extraschedular rating for bilateral eye pterygium.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).
Department of Veterans Affairs


